Title: To Alexander Hamilton from Richard Varick, 30 April 1795
From: Varick, Richard
To: Hamilton, Alexander


Dr Sir
New York 30th. April 1⟨795⟩
I have the pleasure of inclosing to You a Certificate from the Mayor & Aldermen of this admitting You to the Freedom of this City, as their Testimonial & that of the Corporation of this City of their Opinion of your Merit & distinguished Services in the Cause of your Country.
This Testimonial has remained in my Hands some Weeks to be forwarded by the Patroon, but he left us unexpectedly. Afterwards General Schuyler promised to dine with me & I expected to send it by him, but he also left so suddenly I now embrace the favorable Opportunity by Mr Henry of conveying it to You with my best Wishes for your Happiness being with sincere Esteem & Respect
Your most Obedt servt.

Richd. Varick
Colo. Hamilton.

